Title: From Benjamin Franklin to Vergennes, 15 December 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, Dec. 15. 1783.
          
          I understand that the Bishop or Spiritual Person who superintends or governs the Roman Catholic Clergy in the United States of America, resides in London, and is supposed to be under Obligations to that Court, and subject to be influenced by its Ministers. This gives me some uneasiness, and I cannot but wish that one should be appointed to that Office, who is of this Nation and who may reside here among our Friends. I beg your Excellency to think a little of this Matter, and to afford me your Counsels upon it. With the greatest Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
          
            B Franklin
            
            His Excelly. the Count de Vergennes.
          
         
          Endorsed: M. de R
        